Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00915-CV

                            IN THE INTEREST OF I.A.A., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00196
                     Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       We order no costs assessed because appellant is indigent.

       SIGNED March 20, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice